Citation Nr: 0025722	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased initial rating for right knee 
patella femoral syndrome, currently evaluated at 20 percent 
disabling.  

2.  Entitlement to an increased initial rating for left knee 
patella femoral syndrome, currently evaluated at 20 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
bilateral patella femoral syndrome of the knees; a 
noncompensable initial rating was assigned.  The veteran 
responded with a July 1994 notice of disagreement, initiating 
this appeal.  He was afforded a November 1994 personal 
hearing at the RO.  A statement of the case was sent him in 
March 1995.  He responded with a June 1995 substantive 
appeal, perfecting these issues for appeal.  

The veteran's appeal was first presented to the Board in June 
1997, at which time it was remanded for additional medical 
development.  It has now been returned to the Board.  

In the course of this appeal, the veteran has been awarded 
compensable initial ratings of less than 100 percent, for his 
bilateral knee disabilities.  However, because there has been 
no clearly expressed intent on the part of the veteran to 
limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993)].  Accordingly, these issues remain in 
appellate status.  



FINDINGS OF FACT

1.  Prior to December 8, 1998, the veteran's patella femoral 
syndrome of the right knee resulted in slight lateral 
instability and recurrent subluxation.  

2.  For the period beginning December 8, 1998, the veteran's 
patella femoral syndrome of the right knee results in 
moderate lateral instability and recurrent subluxation.  

3.  Prior to December 8, 1998, the veteran's patella femoral 
syndrome of the left knee resulted in slight lateral 
instability and recurrent subluxation.  

4.  For the period beginning December 8, 1998, the veteran's 
patella femoral syndrome of the left knee results in moderate 
lateral instability and recurrent subluxation.  

5.  A December 1998 X-ray confirmed arthritis of the 
veteran's knee joints; this evidence is the first evidence of 
record of arthritis of either knee.  


CONCLUSIONS OF LAW

1.  An increased initial rating, in excess of 10 percent, is 
not warranted for the veteran's service connected patella 
femoral syndrome of the right knee for the period prior to 
December 8, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5263 (1999).  

2.  An increased initial rating, in excess of 20 percent, is 
not warranted for the veteran's service connected patella 
femoral syndrome of the right knee for the period beginning 
December 8, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5263 (1999).  

3.  An increased initial rating, in excess of 10 percent, is 
not warranted for the veteran's service connected patella 
femoral syndrome of the left knee for the period prior to 
December 8, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5263 (1999).  

4.  An increased initial rating, in excess of 20 percent, is 
not warranted for the veteran's service connected patella 
femoral syndrome of the left knee for the period beginning 
December 8, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256-5263 (1999).  

5.  The evidence of record supports a separate, additional 
rating of 20 percent for the veteran's arthritis of the knee 
joints for the period beginning December 8, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5256-5263 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was separated from active military service in 
June 1993.  He filed a claim in November 1993 for service 
connection for a left knee injury.  His service medical 
records revealed that he first injured his left knee after 
failing down some stairs, and an initial diagnosis of a left 
knee strain was given.  This diagnosis was later changed to 
patella femoral syndrome of the left knee.  He was afforded 
physical therapy and other forms of treatment, but continued 
to have left knee pain.  He also later developed right knee 
pain with exertion.  

A VA orthopedic examination was afforded the veteran in March 
1994.  He reported a history of bilateral knee pain.  
Physical evaluation revealed his knees to be without 
swelling, tenderness, or instability.  He had bilateral 
flexion to 135º and full extension.  X-rays revealed intact 
knee joints, without osseous abnormality or soft tissue 
calcification.  The impression was of a normal X-ray study.  
The final diagnosis was of patella femoral pain syndrome of 
the bilateral knees.  

The RO issued a June 1994 rating decision awarding the 
veteran service connection, with a noncompensable initial 
rating, for patella femoral syndrome of the knees.  He 
responded with a notice of disagreement regarding his 
noncompensable initial rating, and this appeal was initiated.  

A personal hearing at the RO was afforded the veteran in 
November 1994.  He reported experiencing recurrent bilateral 
knee pain, especially with use.  Crepitus of both knees was 
also reported.  However, he is able to run and perform most 
physical activities.  No limitation of motion was reported.  
He uses medication at times for his bilateral knee pain.  

Another VA orthopedic examination was afforded the veteran in 
December 1994.  Progressive bilateral knee pain was reported 
by the veteran.  Evaluation of the right knee revealed 
crepitus with motion and a slight valgus abnormality.  No 
swelling or instability of the knee joint was observed.  
Range of motion testing of the right knee revealed flexion to 
120º and extension to 0º.  Evaluation of the left knee 
revealed a 10º valgus abnormality.  No instability was 
observed.  Range of motion testing of the left knee revealed 
flexion to 115º and extension to 0º.  Motor strength, deep 
tendon reflexes, sensation, and gait were all within normal 
limits for both knees.  The final diagnoses included 
bilateral chondromalacia patella, moderate, left greater than 
right, and bilateral valgus knee deformities.  

The RO considered this additional medical evidence and 
awarded the veteran an increased initial rating, to 10 
percent, for his service connected disabilities of the knees.  
These awards were made effective to the date of his 
separation from service.  

The veteran has sought VA outpatient treatment for his 
bilateral knee pain.  He reported right knee pain and 
swelling in August 1996 after jogging.  Upon examination, his 
right knee was positive for mild warmth.  X-rays revealed a 
small joint effusion but were otherwise negative for any 
abnormality of the bony structure.  The joint space was well-
maintained.  The veteran stated he would see his private 
doctor, and no further treatment was afforded him at that 
time.  He sought additional treatment in August and September 
1996, again reporting right knee pain.  Rest and over-the-
counter pain medication were recommended.  

The veteran's claim was initially presented to the Board in 
July 1997, at which time it was remanded for additional 
medical development.  

Also in July 1997, the veteran sought additional medical 
treatment for right knee pain.  At the time he was in 
training as a security officer at the Federal Law Enforcement 
Training Center.  Mild patellar femoral chondromalacia was 
diagnosed, and medication was afforded him.  He reported 
additional right knee pain in September 1997.  Mild effusion 
was noted on physical examination.  Possible internal 
derangement of the knee could not be ruled out.  He was 
instructed to continue using pain medication and ice the 
joint.  

A new VA orthopedic examination, performed by a private 
doctor under contract with the VA, was afforded the veteran 
in December 1998.  Bilateral knee pain was again reported by 
the veteran.  Additionally, he reported instability of the 
knees, which makes it difficult to descend stairs or perform 
similar tasks.  The examiner noted that the veteran walked 
with a limp.  Upon evaluation, both knees exhibited 
tenderness and crepitus with motion.  However, no ligamentous 
instability was noted.  Lachman's, Drawer's, and McMurray's 
signs were all negative bilaterally.  Range of motion testing 
revealed 120º flexion and 0º extension bilaterally.  Pain was 
reported with flexion.  X-rays of the knees were taken, and 
these showed slight joint space narrowing and early 
degenerative joint changes.  Chondromalacia and degenerative 
arthritis of the knees was diagnosed.  The examiner also 
stated that the veteran appeared to have additional pain with 
motion, but the examiner did not quantify any additional 
impairment of the joint in terms of additional limitation of 
motion.  He found no evidence of muscle weakness, 
incoordination, or excess fatigability.  The veteran's 
bilateral knee problems will probably progress over time, 
according to the examiner.  

The RO considered the additional evidence of record and 
awarded the veteran an increased initial rating, to 20 
percent, for each knee.  This grant was made effective to 
December 8, 1998.  The veteran's award was also expanded to 
include his bilateral arthritis of the knee joint.  The claim 
was then returned to the Board.  


Analysis

The veteran seeks increased initial ratings for his service 
connected bilateral knee disabilities.  A claim for an 
increased rating for a service connected disability is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

In a May 2000 rating decision, the veteran's award of service 
connection for bilateral knee disabilities was expanded to 
include findings of arthritis due to or resulting from his 
service connected bilateral patella femoral syndrome.  
However, the RO stated in its rating decision that a 
"separate evaluation for arthritis is not warranted in the 
absence of laxity of the knee joint."  This reading of the 
law is incorrect; the VA's General Counsel has recognized 
that because Diagnostic Code 5003, for degenerative 
arthritis, does not take into consideration joint 
instability, a separate rating under Diagnostic Code 5257 
would thus not amount to a violation of 38 C.F.R. § 4.14 
(1999), the prohibition against pyramiding.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000); VAOPGCPREC. 23-97 (July 
1, 1997); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  In the present case, the veteran has already been 
awarded service connection for bilateral patella femoral 
syndrome and rated under Diagnostic Code 5257; a finding that 
he has bilateral degenerative arthritis resulting from his 
service connected knee disability would thus warrant a 
separate rating for his arthritis of the knee joints.  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
However, the Court has also held that since Diagnostic Code 
5257 is not predicated on loss of motion, 38 C.F.R. §§ 4.40 
and 4.45 do not apply to ratings assigned under that code.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1995).  Thus, the 
Court's pronouncements in DeLuca are best applied when 
evaluating the veteran's bilateral knee impairment due to 
arthritis, for which limitation of motion is considered.




I.  Increased initial rating - Patella femoral syndrome of 
the right knee

As has been noted above, the veteran has been awarded an 
increased initial rating, to 20 percent, for his patella 
femoral syndrome of the right knee; however, this award is 
only effective back to December 8, 1998.  Prior to that time, 
his service connected right knee disability has been rated as 
10 percent disabling under Diagnostic Code 5257 since the 
effective date of the claim.  Under this diagnostic code, a 
10 percent rating is warranted for slight impairment of the 
knee, characterized by recurrent subluxation or lateral 
instability.  Moderate impairment warrants a 20 percent 
rating, and severe impairment warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  For the 
reasons to be noted below, an initial rating, in excess of 10 
percent rating, is not warranted for the veteran's patella 
femoral syndrome of the right knee for the period prior to 
December 8, 1998.  Subsequent to that date, an increased 
initial rating in excess of 20 percent is not warranted for 
the veteran's right knee disability.  

According to his March 1994 and December 1994 VA medical 
examinations, he had no instability of the right knee upon 
objective examination.  His right knee was also without 
swelling, effusion, or recurrent subluxation, according to 
the medical evidence of record.  In September 1997, while 
training at a federal law enforcement facility, the veteran 
reported right knee pain, and mild effusion was noted upon 
objective examination.  Internal derangement of the knee 
joint could not be ruled out.  However, the veteran was 
apparently able to continue his training, and nothing more 
than slight impairment was noted.  Overall, the preponderance 
of the medical evidence is against an increased initial 
rating, in excess of 10 percent, for the veteran's patella 
femoral syndrome of the right knee for the period prior to 
December 8, 1998.  

A new VA medical examination was afforded the veteran in 
December 1998, and at that time he reported pain and 
instability of the right knee, which makes it difficult to 
descend stairs.  The veteran also walked with a limp.  
However, no ligamentous instability was noted, and Lachman's, 
Drawer's, and McMurray's signs were all negative bilaterally.  
X-rays of the right knee revealed only slight joint space 
narrowing.  Overall, the totality of the medical evidence is 
against a finding of severe impairment of the right knee, for 
which a 30 percent disability rating would be warranted 
subsequent to December 8, 1998.  

In rating the veteran's right knee disability, more than one 
diagnostic code may be considered; indeed, all applicable 
regulations reasonably raised by the record must be 
considered.  38 C.F.R. § 4.20 (1999); see Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Codes 
5256-5262 are also potentially applicable to disabilities of 
the knee, and must be considered.  38 C.F.R. § 4.71a (1999).  
For the reasons to be discussed below, these codes are not 
applicable to the veteran's case and do not afford him an 
increased initial rating for his right knee disability for 
the time period in question.  

Diagnostic codes pertaining to movement and range of motion 
of the knee, including Diagnostic Codes 5256 and 5260-61, 
will be considered as part of the veteran's claim of an 
initial rating for degenerative arthritis of the knee.  See 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5010 (1999).  Of 
the remaining diagnostic codes, only 5258, for dislocation of 
the semilunar cartilage, and 5262, for impairment of the 
tibia and fibula, offer a disability rating in excess of the 
veteran's current 20 rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5262 (1999).  However, those codes are 
inappropriate to the present case where neither dislocated 
semilunar cartilage nor nonunion or malunion of the tibia and 
fibula are demonstrated by the medical record.  

As is noted in the introduction, this appeal arises from the 
assignment of an initial rating.  As the Court noted in 
Fenderson, supra, the assignment of different ratings for 
different periods of time, a practice known as 'staged' 
rating, may be warranted in the case of initial disability 
ratings.  Fenderson at 126.  In the present case, a staged 
rating has been assigned based on a demonstrated increase in 
the severity of the service connected disability during the 
pendency of the appeal.  With the exception of the 
aforementioned increase, the veteran's disability has 
remained no more disabling than as rated for the periods both 
prior to December 8, 1998, and subsequent.  However, prior to 
December 8, 1998, he had exhibited a degree of impairment 
equal to a 10 percent rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected left knee disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's patella femoral 
syndrome of the right knee disability has itself required no 
periods of hospitalization since his service separation, and 
is not shown by the evidence to present marked interference 
with employment in and of itself.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
right knee disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased initial rating, in excess of 10 percent, for the 
veteran's patella femoral syndrome of the right knee, for the 
time period prior to December 8, 1998.  Subsequent to that 
date, an increased initial rating in excess of 20 percent is 
not warranted for the veteran's disability.  


II.  Increased initial rating - Patella femoral syndrome of 
the left knee

The veteran has also been awarded an increased initial 
rating, to 20 percent, for his patella femoral syndrome of 
the left knee; however, this award is only effective back to 
December 8, 1998.  Prior to that time, his service connected 
left knee disability has been rated as 10 percent disabling 
under Diagnostic Code 5257 since the effective date of the 
claim.  Under this diagnostic code, a 10 percent rating is 
warranted for slight impairment of the knee, characterized by 
recurrent subluxation or lateral instability.  Moderate 
impairment warrants a 20 percent rating, and severe 
impairment warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  For the reasons to be noted 
below, an initial rating, in excess of 10 percent rating, is 
not warranted for the veteran's patella femoral syndrome of 
the left knee for the period prior to December 8, 1998.  
Subsequent to that date, an increased initial rating in 
excess of 20 percent is not warranted for the veteran's left 
knee disability, based on the medical evidence of record.  

According to his March 1994 and December 1994 VA medical 
examinations, he had no instability of the left knee upon 
objective examination, although a 10 percent valgus deformity 
was observed in December 1994.  His left knee was also 
without swelling, effusion, or recurrent subluxation, 
according to the medical evidence of record.  Overall, the 
preponderance of the medical evidence is against an increased 
initial rating, in excess of 10 percent, for the veteran's 
patella femoral syndrome of the right knee for the period 
prior to December 8, 1998.  

A new VA medical examination was afforded the veteran in 
December 1998, and at that time he reported pain and 
instability of the left knee, which makes it difficult to 
descend stairs.  The veteran also walked with a limp.  
However, no ligamentous instability was noted, and Lachman's, 
Drawer's, and McMurray's signs were all negative bilaterally.  
X-rays of the left knee revealed only slight joint space 
narrowing.  Overall, the totality of the medical evidence is 
against a finding of severe impairment of the left knee, for 
which a 30 percent disability rating would be warranted 
subsequent to December 8, 1998.  

In rating the veteran's left knee disability, more than one 
diagnostic code may be considered; indeed, all applicable 
regulations reasonably raised by the record must be 
considered.  38 C.F.R. § 4.20 (1999); see Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Diagnostic Codes 
5256-5262 are also potentially applicable to disabilities of 
the knee, and must be considered.  38 C.F.R. § 4.71a (1999).  
For the reasons to be discussed below, these codes are not 
applicable to the veteran's case and do not afford him an 
increased initial rating for his left knee disability for the 
time period in question.  

Diagnostic codes pertaining to movement and range of motion 
of the knee, including Diagnostic Codes 5256 and 5260-61, 
will be considered as part of the veteran's claim of an 
initial rating for degenerative arthritis of the knees.  See 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5010 (1999).  Of 
the remaining diagnostic codes, only 5258, for dislocation of 
the semilunar cartilage, and 5262, for impairment of the 
tibia and fibula, offer a disability rating in excess of the 
veteran's current 20 rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5262 (1999).  However, those codes are 
inappropriate to the present case where neither dislocated 
semilunar cartilage nor nonunion or malunion of the tibia and 
fibula are demonstrated by the medical record.  

As is noted in the introduction, this appeal arises from the 
assignment of an initial rating.  As the Court noted in 
Fenderson, supra, the assignment of different ratings for 
different periods of time, a practice known as 'staged' 
rating, may be warranted in the case of initial disability 
ratings.  Fenderson at 126.  In the present case, a staged 
rating has been assigned based on a demonstrated increase in 
the severity of the service connected disability during the 
pendency of the appeal.  With the exception of the 
aforementioned increase, the veteran's disability has 
remained no more disabling than as rated for the periods both 
prior to December 8, 1998, and subsequent.  However, prior to 
December 8, 1998, he had exhibited a degree of impairment 
equal to a 10 percent rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected right knee disability at issue presents such an 
unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards.  In particular, the veteran's patella femoral 
syndrome of the left knee has itself required no periods of 
hospitalization since his service separation, and is not 
shown 



by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
left knee disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased initial rating in excess of 10 percent, for the 
veteran's patella femoral syndrome of the left knee, for the 
time period prior to December 8, 1998.  Subsequent to that 
date, an increased initial rating in excess of 20 percent is 
not warranted for the veteran's disability.  


III. Initial rating - Arthritis of the knees

As is noted above, a separate rating may be afforded the 
veteran for arthritis of a knee joint if another knee 
disability is rated under Diagnostic Code 5257.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000); VAOPGCPREC. 23-97 (July 
1, 1997).  Currently, the veteran has not been afforded a 
separate rating for his arthritis of either knee, but such a 
rating is warranted based on the medical evidence in the 
present case.  Degenerative arthritis is rated under 
Diagnostic Code 5003, which rates the limitation of motion of 
the affected joint.  When the limitation of motion of the 
affected joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applied for each 
major joint or group of minor joints involved.  Arthritis of 
two or more major joints, verified by x-ray, with occasional 
incapacitating exacerbations, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  




Limitation of motion of the knee will result in a compensable 
rating of 10 percent where extension is limited to 10º, or 
flexion is limited to 45º.  A 20 percent rating will be 
awarded for extension limited to 15º, or flexion limited to 
30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1999).  
Based on the evidence of record, an increased initial rating 
in excess of 10 percent for limitation of motion of either 
knee is not demonstrated.  

Beginning with the veteran's March 1994 VA medical 
examination, the veteran has consistently displayed full 
extension and at least 115º flexion of both knees.  At the 
time of his most recent examination, in December 1998, he 
again had full extension and 120º flexion bilaterally.  At no 
time of record has the veteran had limitation of motion of 
either knee to a compensable degree. 

While the VA examiner who evaluated the veteran in December 
1998 did note that he may experience additional range of 
motion loss due to such factors as pain flare-ups, 
incoordination, weakness, and increased fatigability, the 
examiner did not quantify any additional impairment in terms 
of additional degrees of limitation of motion.  The Board 
itself is forbidden to speculate on the additional limitation 
of motion of the knees, if any, due to pain, weakened 
movement, excess fatigability, or incoordination on movement, 
as this question requires medical expertise.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, an increased 
initial rating due to limitation of motion based on the 
Court's pronouncements in DeLuca is not warranted at this 
time.  DeLuca, supra.  

Because the veteran does not have limitation of motion of 
either knee to a compensable degree, a separate rating of 20 
percent is warranted for the veteran's bilateral arthritis of 
the knees based on involvement of two or more major joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  



A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's traumatic arthritis of the knees has, however, 
presented a degree of impairment equal to a 20 percent rating 
since December 8, 
1998, the date of the VA medical examination at which time 
arthritis of the knees was verified by X-ray.  A compensable 
initial rating is not warranted for any time prior to that 
date, as the veteran's knee X-rays were negative for 
arthritic changes; VA X-rays taken in March 1994 and August 
1996 were both negative for any arthritis of either knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's bilateral arthritis of the knee has 
itself required no periods of hospitalization since his 
service separation, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected bilateral arthritis of the 
knee is unusual, or causes marked interference with work 
other than as contemplated within the schedular provisions 
discussed herein.  

In conclusion, a separate 20 percent rating, effective 
subsequent to December 8, 1998, is warranted for the 
veteran's bilateral arthritis of the knee.  



ORDER

1.  An increased initial rating in excess of 10 percent is 
denied for the veteran's patella femoral syndrome of the 
right knee for the period prior to December 8, 1998.  

2.  An increased initial rating in excess of 20 percent is 
denied for the veteran's patella femoral syndrome of the 
right knee for the period beginning December 8, 1998.  

3.  An increased initial rating in excess of 10 percent is 
denied for the veteran's patella femoral syndrome of the left 
knee for the period beginning December 8, 1998.  

4.  An increased initial rating in excess of 20 percent is 
denied for the veteran's patella femoral syndrome of the left 
knee for the period beginning December 8, 1998.

5.  A separate, additional 20 percent rating is warranted for 
the veteran's bilateral arthritis of the knee, for the period 
beginning December 8, 1998.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

